Citation Nr: 1528629	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  05-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant E.L.D. represented by:  Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971.  He died  in July 2010.  The appellant is the Veteran's daughter.  The Veteran's sons, E.L.D. and G.C.S., have also filed for accrued benefits, as well as filing to substitute as claimant on their father's appeal.  Their claims will be addressed in separate decisions.  Because payment of accrued benefits to one of the appellants in this  case could impact the amount of any accrued benefits paid to the other appellants, such matters reflect a contested claim.  See 38 C.F.R. § 20.3(p) (2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which awarded service connection for paranoid schizophrenia and assigned an initial, 100 percent rating, effective June 7, 2004.  In August 2009, the Veteran filed a notice of disagreement (NOD) as to the effective date assigned to his award of service connection; he perfected an appeal for this issue in October 2009.  The Veteran subsequently passed away in July 2010, prior to the Board making a decision on the merits of his claim.  In October 2010, the Board dismissed the Veteran's appeal, noting that such dismissal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  

In December 2010, the appellant submitted a claim for death benefits, including accrued benefits, which, per VA policy, was interpreted as a request for substitution.  Thereafter, in May 2012, the RO notified the appellant that she was found not eligible for substitution with respect to the issue of entitlement to an effective date earlier than June 7, 2004 for the grant of service connection for paranoid schizophrenia.  The appellant filed an NOD as to this determination; a statement of the case (SOC) was sent to her in September 2012, and a substantive appeal was received later that same month.  In a January 2013 decision, the Board denied the claim for substitution as claimant in the Veteran's appeal.  The appellant did not appeal the Board's denial of her claim to substitute and it is final.  However, the Board decision also remanded the claim for accrued benefits to the Agency of Original Jurisdiction for issuance of an SOC, which has not been accomplished.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes this appeal is a contested claim, in that the Veteran's sons also appealed the denial of their accrued claims, and that payment of accrued benefits to one child of the Veteran could impact the payment to the others.  See 38 C.F.R. § 20.3(p) (2014) (The term "[s]imultaneously contested claim refers to the situation  in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of  a lesser benefit to another claimant.").

Accordingly, as the appeals for E.L.D. and G.C.S. must be remanded for further adjudicative action, this appeal must also be remanded as this appellant's accrued claim is intertwined with those from the Veteran's sons.

As noted in the January 2013 Board remand, in December 2010, the appellant filed for accrued benefits.  By August 2011 letter, the RO denied appellant's claim for accrued benefits.  Thereafter, in September 2011, the appellant submitted a timely notice of disagreement (NOD) with the August 2011 decision.  Neither the paper claims file nor the electronic claims file includes a statement of the case (SOC) on this issue.  Accordingly, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claim should be returned to the Board only if the appellant perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC on the issue of entitlement to accrued benefits so that the appellant may have the opportunity to complete an appeal on this issue (if she so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is submitted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

